In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-13-00202-CV


                       IN RE TERRY BLANKENSHIP, RELATOR


                                   September 3, 2013

         ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Pending before the court is the “application for writ of mandamus to compel

defendants to answer prior motions for discovery and written discovery pursuant to

Texas Rules of Civil Procedure” filed by Terry Blankenship, relator.         We deny the

application.

       First, Texas Government Code § 22.221 expressly limits the mandamus

jurisdiction of the courts of appeals to writs necessary to enforce the jurisdiction of the

court of appeals and writs against specified district or county court judges in the court of

appeals’ district. TEX. GOV’T CODE ANN. § 22.221(a), (b) (West 2004). Consequently,

unless necessary to enforce our jurisdiction, we have no jurisdiction to issue a writ of

mandamus against individual parties. See Id. § 22.221(b).         Furthermore, relator has
not shown how pursuing discovery in a trial court proceeding that has been dismissed

affects this court’s jurisdiction.

       Next, relator has not filed a record or an appendix with his petition. In an original

mandamus proceeding, the petition must be accompanied by a certified or sworn copy

of every document that is material to a relator’s claim for relief and that was filed in any

underlying proceeding. See TEX. R. APP. P. 52.7(a)(1). Furthermore, a relator’s burden

on mandamus includes meeting the requirement that “[e]very statement of fact in the

petition [is] supported by citation to competent evidence included in the appendix or

record.” TEX. R. APP. P. 52.3(g). In short, a relator must supply a record sufficient to

establish the right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992). Relator has not done so and we are therefore unable to determine whether he is

entitled to mandamus relief.

       Accordingly, we deny the application for a writ of mandamus.



                                          Per Curiam




                                             2